DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim(s) 2 is a relative term which renders the claim indefinite. The term “substantially autonomous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210195825 (“Zhou”) in view of US 20190162855 (“McPeek”).

As per claim(s) 1, Zhou discloses a method for autonomously clearing a windrow along a work surface of a machine, the method comprising: 
detecting the windrow via a visual perception sensor coupled to a controller, the visual perception sensor being adapted to provide data (see at least abstract, [0013]: creating image data, the image data including an image of an agricultural area, the image including graphical representations of a plurality of windrows of agricultural material located within the agricultural area; determining geographic locations of the plurality of windrows of agricultural material in the agricultural area from the image data; defining one or more travel paths for a baling operation to bale the windrows of the agricultural material using the locations of the plurality of windrows of agricultural material; and automatically steering a tractor during the baling operation to follow the one or more travel paths); 
generating, via the controller, a plurality of windrow visual detection signals (see at least abstract, [0013]: creating image data, the image data including an image of an agricultural area, the image including graphical representations of a plurality of windrows of agricultural material located within the agricultural area; determining geographic locations of the plurality of windrows of agricultural material in the agricultural area from the image data; defining one or more travel paths for a baling operation to bale the windrows of the agricultural material using the locations of the plurality of windrows of agricultural material; and automatically steering a tractor during the baling operation to follow the one or more travel paths); 
determining a position of the windrow relative to the machine based on the plurality of windrow visual detection signals (see at least abstract, [0013]: creating image data, the image data including an image of an agricultural area, the image including graphical representations of a plurality of windrows of agricultural material located within the agricultural area; determining geographic locations of the plurality of windrows of agricultural material in the agricultural area from the image data; defining one or more travel paths for a baling operation to bale the windrows of the agricultural material using the locations of the plurality of windrows of agricultural material; and automatically steering a tractor during the baling operation to follow the one or more travel paths); and 
generating, via the controller, a plurality of machine control commands to clear the windrow (see at least abstract, [0013]: creating image data, the image data including an image of an agricultural area, the image including graphical representations of a plurality of windrows of agricultural material located within the agricultural area; determining geographic locations of the plurality of windrows of agricultural material in the agricultural area from the image data; defining one or more travel paths for a baling operation to bale the windrows of the agricultural material using the locations of the plurality of windrows of agricultural material; and automatically steering a tractor during the baling operation to follow the one or more travel paths). 
Zhou does not explicitly disclose the visual perception sensor being adapted to provide three-dimensional data. 
However, McPeek teaches the visual perception sensor being adapted to provide three-dimensional data (see at least abstract, [0085], [0090], [0093]-[0094]: pulses of light are reflected off the windrow and enable the first LiDAR sensor to calculate the distances from the first LiDAR sensor to the windrow. Other geometric aspects of the windrow may also be modeled using known dimensions of the first LiDAR sensor, the collection vehicle 101, and the windrow 117. As explained below, the sensor determines the distance to the windrow for a number of radial segments of specific widths and subtracts those measurements from the sensor height to approximate a curve representing the top of the windrow). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Zhou by incorporating the teachings of McPeek in order to provide improved monitoring with high-resolution and precise geodetic positional data. 

As per claim(s) 2, 12, 19, Zhou discloses wherein said machine is a substantially autonomous machine and wherein utilizing a visual perception sensor comprises utilizing at least one of a stereo camera, a three-dimensional camera, and a LiDAR sensor coupled to the machine (see at least abstract, [0013]: creating image data, the image data including an image of an agricultural area, the image including graphical representations of a plurality of windrows of agricultural material located within the agricultural area; determining geographic locations of the plurality of windrows of agricultural material in the agricultural area from the image data; defining one or more travel paths for a baling operation to bale the windrows of the agricultural material using the locations of the plurality of windrows of agricultural material; and automatically steering a tractor during the baling operation to follow the one or more travel paths).

As per claim(s) 3, 13, Zhou discloses wherein the visual perception sensor is further adapted to provide two-dimensional data (see at least abstract, [0013]: creating image data, the image data including an image of an agricultural area, the image including graphical representations of a plurality of windrows of agricultural material located within the agricultural area; determining geographic locations of the plurality of windrows of agricultural material in the agricultural area from the image data; defining one or more travel paths for a baling operation to bale the windrows of the agricultural material using the locations of the plurality of windrows of agricultural material; and automatically steering a tractor during the baling operation to follow the one or more travel paths).

As per claim(s) 4, Zhou discloses wherein generating machine control commands comprises generating at least one steering command (see at least abstract, [0013]: creating image data, the image data including an image of an agricultural area, the image including graphical representations of a plurality of windrows of agricultural material located within the agricultural area; determining geographic locations of the plurality of windrows of agricultural material in the agricultural area from the image data; defining one or more travel paths for a baling operation to bale the windrows of the agricultural material using the locations of the plurality of windrows of agricultural material; and automatically steering a tractor during the baling operation to follow the one or more travel paths).

As per claim(s) 5, Zhou discloses wherein generating machine control commands further comprises generating at least one propulsion command (see at least abstract, [0013]: creating image data, the image data including an image of an agricultural area, the image including graphical representations of a plurality of windrows of agricultural material located within the agricultural area; determining geographic locations of the plurality of windrows of agricultural material in the agricultural area from the image data; defining one or more travel paths for a baling operation to bale the windrows of the agricultural material using the locations of the plurality of windrows of agricultural material; and automatically steering a tractor during the baling operation to follow the one or more travel paths, [0040]: a propulsion system 22 for driving at least one of the ground-engaging elements 18 to propel the tractor 12 along the ground surface 20). 

As per claim(s) 6, Zhou discloses wherein generating machine control commands further comprises generating at least one implement control command (see at least abstract, [0052]: baling operation such as that depicted in FIG. 1, the tractor 12 must pull the baler 24 such that the baler 24 follows the location of the windrow, such that the tractor follows a path that generally corresponds to the location of the windrow 26).

As per claim(s) 7, Zhou discloses wherein generating machine control commands further comprises generating at least one propulsion command (see at least abstract, [0013]: creating image data, the image data including an image of an agricultural area, the image including graphical representations of a plurality of windrows of agricultural material located within the agricultural area; determining geographic locations of the plurality of windrows of agricultural material in the agricultural area from the image data; defining one or more travel paths for a baling operation to bale the windrows of the agricultural material using the locations of the plurality of windrows of agricultural material; and automatically steering a tractor during the baling operation to follow the one or more travel paths, [0040]: a propulsion system 22 for driving at least one of the ground-engaging elements 18 to propel the tractor 12 along the ground surface 20).

As per claim(s) 8, Zhou does not explicitly disclose wherein determining a position of the windrow comprises determining a depth of the windrow at predetermined distances from the visual perception sensor to identify a peak of the windrow. 
However, McPeek teaches wherein determining a position of the windrow comprises determining a depth of the windrow at predetermined distances from the visual perception sensor to identify a peak of the windrow (see at least abstract, [0085], [0093]-[0094]: sensor emits and detects pulses of light every distance d; sensor determines the distance to the windrow for a number of radial segments of specific widths and subtracts those measurements from the sensor height to approximate a curve representing the top of the windrow). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to provide the invention as disclosed by Zhou by incorporating the teachings of McPeek in order to provide improved monitoring with high-resolution and precise geodetic positional data.

As per claim(s) 9, 17, Zhou discloses further propelling the machine to a successive machine position in response to said generated machine control commands, and utilizing the visual perception sensor to successively detect said windrow, generating a successive plurality of windrow detection signals, determining a successive position of the windrow relative to the machine, and generating successive control commands to clear the windrow (see at least abstract, [0013]: creating image data, the image data including an image of an agricultural area, the image including graphical representations of a plurality of windrows of agricultural material located within the agricultural area; determining geographic locations of the plurality of windrows of agricultural material in the agricultural area from the image data; defining one or more travel paths for a baling operation to bale the windrows of the agricultural material using the locations of the plurality of windrows of agricultural material; and automatically steering a tractor during the baling operation to follow the one or more travel paths).

As per claim(s) 10 and 18, Zhou discloses a system for automated control of a machine to clear a windrow along a work surface, the system comprising: 
a visual perception sensor being adapted to generate a plurality of windrow detection signals, the visual perception sensor being adapted to provide data, the visual perception sensor adapted to be mounted with the machine (see at least abstract, [0013]: creating image data, the image data including an image of an agricultural area, the image including graphical representations of a plurality of windrows of agricultural material located within the agricultural area; determining geographic locations of the plurality of windrows of agricultural material in the agricultural area from the image data; defining one or more travel paths for a baling operation to bale the windrows of the agricultural material using the locations of the plurality of windrows of agricultural material; and automatically steering a tractor during the baling operation to follow the one or more travel paths, [0068]: the images may be images captured by a land vehicle passing through the field and using an onboard camera to capture images of the ground and a controller to stitch the images together to form a single image of the entire field); and 
a controller configured to: 
receive the plurality of windrow detection signal (see at least abstract, [0013]: creating image data, the image data including an image of an agricultural area, the image including graphical representations of a plurality of windrows of agricultural material located within the agricultural area; determining geographic locations of the plurality of windrows of agricultural material in the agricultural area from the image data; defining one or more travel paths for a baling operation to bale the windrows of the agricultural material using the locations of the plurality of windrows of agricultural material; and automatically steering a tractor during the baling operation to follow the one or more travel paths); 
determine the position of the windrow relative to the machine (see at least abstract, [0013]: creating image data, the image data including an image of an agricultural area, the image including graphical representations of a plurality of windrows of agricultural material located within the agricultural area; determining geographic locations of the plurality of windrows of agricultural material in the agricultural area from the image data; defining one or more travel paths for a baling operation to bale the windrows of the agricultural material using the locations of the plurality of windrows of agricultural material; and automatically steering a tractor during the baling operation to follow the one or more travel paths); 
access steering parameters of the machine (see at least abstract, [0013], [0044]: the sensors 36 and actuators 38 may be used in automated steering of a machine wherein the sensors 36 detect a current position or state of steered wheels or tracks and the actuators 38 drive steering action or operation of the wheels or tracks); 
generate machine control commands to clear the windrow, the machine control commands comprising at least one of a steering command, a propulsion command, and an implement control command (see at least abstract, [0013]: creating image data, the image data including an image of an agricultural area, the image including graphical representations of a plurality of windrows of agricultural material located within the agricultural area; determining geographic locations of the plurality of windrows of agricultural material in the agricultural area from the image data; defining one or more travel paths for a baling operation to bale the windrows of the agricultural material using the locations of the plurality of windrows of agricultural material; and automatically steering a tractor during the baling operation to follow the one or more travel paths).
Zhou does not explicitly disclose the visual perception sensor being adapted to provide three-dimensional data. 
However, McPeek teaches the visual perception sensor being adapted to provide three-dimensional data (see at least abstract, [0085], [0090], [0093]-[0094]: pulses of light are reflected off the windrow and enable the first LiDAR sensor to calculate the distances from the first LiDAR sensor to the windrow. Other geometric aspects of the windrow may also be modeled using known dimensions of the first LiDAR sensor, the collection vehicle 101, and the windrow 117. As explained below, the sensor determines the distance to the windrow for a number of radial segments of specific widths and subtracts those measurements from the sensor height to approximate a curve representing the top of the windrow). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Zhou by incorporating the teachings of McPeek in order to provide improved monitoring with high-resolution and precise geodetic positional data. 

As per claim(s) 11, Zhou discloses wherein the visual perception sensor is adapted to be mounted with the machine (see at least abstract, [0013]: creating image data, the image data including an image of an agricultural area, the image including graphical representations of a plurality of windrows of agricultural material located within the agricultural area; determining geographic locations of the plurality of windrows of agricultural material in the agricultural area from the image data; defining one or more travel paths for a baling operation to bale the windrows of the agricultural material using the locations of the plurality of windrows of agricultural material; and automatically steering a tractor during the baling operation to follow the one or more travel paths, [0068]: the images may be images captured by a land vehicle passing through the field and using an onboard camera to capture images of the ground and a controller to stitch the images together to form a single image of the entire field).

As per claim(s) 14, Zhou discloses wherein the controller is configured to generate machine control commands comprising at least two of a steering command, a propulsion command, and an implement control command (see at least abstract, [0013]: creating image data, the image data including an image of an agricultural area, the image including graphical representations of a plurality of windrows of agricultural material located within the agricultural area; determining geographic locations of the plurality of windrows of agricultural material in the agricultural area from the image data; defining one or more travel paths for a baling operation to bale the windrows of the agricultural material using the locations of the plurality of windrows of agricultural material; and automatically steering a tractor during the baling operation to follow the one or more travel paths, [0040]: a propulsion system 22 for driving at least one of the ground-engaging elements 18 to propel the tractor 12 along the ground surface 20, [0052]: baling operation such as that depicted in FIG. 1, the tractor 12 must pull the baler 24 such that the baler 24 follows the location of the windrow, such that the tractor follows a path that generally corresponds to the location of the windrow 26).

As per claim(s) 15, Zhou discloses wherein the windrow detection signals are indicative of an orientation of the windrow relative to a frame of the visual perception sensor (see at least abstract, [0013]: creating image data, the image data including an image of an agricultural area, the image including graphical representations of a plurality of windrows of agricultural material located within the agricultural area; determining geographic locations of the plurality of windrows of agricultural material in the agricultural area from the image data; defining one or more travel paths for a baling operation to bale the windrows of the agricultural material using the locations of the plurality of windrows of agricultural material; and automatically steering a tractor during the baling operation to follow the one or more travel paths, [0040]: a propulsion system 22 for driving at least one of the ground-engaging elements 18 to propel the tractor 12 along the ground surface 20, [0052]: baling operation such as that depicted in FIG. 1, the tractor 12 must pull the baler 24 such that the baler 24 follows the location of the windrow, such that the tractor follows a path that generally corresponds to the location of the windrow 26).

As per claim(s) 16, Zhou discloses wherein the controller is configured to generate the machine control commands based upon a determined position of the windrow relative to the machine and steering parameters of the machine (see at least abstract, [0013]: creating image data, the image data including an image of an agricultural area, the image including graphical representations of a plurality of windrows of agricultural material located within the agricultural area; determining geographic locations of the plurality of windrows of agricultural material in the agricultural area from the image data; defining one or more travel paths for a baling operation to bale the windrows of the agricultural material using the locations of the plurality of windrows of agricultural material; and automatically steering a tractor during the baling operation to follow the one or more travel paths, [0040]: a propulsion system 22 for driving at least one of the ground-engaging elements 18 to propel the tractor 12 along the ground surface 20, [0044]: the sensors 36 and actuators 38 may be used in automated steering of a machine wherein the sensors 36 detect a current position or state of steered wheels or tracks and the actuators 38 drive steering action or operation of the wheels or tracks, [0052]: baling operation such as that depicted in FIG. 1, the tractor 12 must pull the baler 24 such that the baler 24 follows the location of the windrow, such that the tractor follows a path that generally corresponds to the location of the windrow 26).


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of McPeek and further in view of US 20190106862 (“Ono”).

As per claim(s) 20, Zhou discloses a front frame portion supported by a plurality of front ground engaging members, a rear frame portion comprising a plurality of rear ground engaging members, and an articulated joint between the front frame portion and the rear frame portion (see at least abstract, [0013], [0065]: tractor 130 broadly includes a chassis 132, a plurality of ground engaging elements 134 supporting the chassis 132 on a ground surface, and a propulsion system for driving at least one of the ground-engaging elements to propel the tractor along the ground surface. In this embodiment the ground-engaging elements 134 are wheels and the propulsion system includes an internal combustion engine and a transmission for transferring power from the engine to one or more of the wheels to thereby propel the tractor along the ground surface. The tractor 130 further includes a baling system including a pickup 136 for collecting agricultural material off the ground and a baling chamber 138 for forming the collected agricultural material into bales. As used herein, tractor means a tractor 12 configured to pull an implement, as illustrated in FIG. 1, as well as a self-propelled baling tractor 130 as illustrated in FIG. 18.).
Zhou does not explicitly disclose wherein the work implement is a blade. 
However, Ono teaches wherein the work implement is a blade (see at least abstract, [0083]: work vehicle 100 performs, as the grading work, leveling work for flattening the road surface by leveling windrow WR produced during excavation work using blade 42). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to provide the invention as disclosed by Zhou by incorporating the teachings of Ono in order to appropriately perform land grading of windrows.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668